Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-18-00059-CR

                                        Andrew D. BRIGHAM,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 379th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2016CR11698
                               Honorable Ron Rangel, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: February 28, 2018

DISMISSED

           Before he was sentenced, Appellant Andrew D. Brigham filed a pro se notice of appeal.

His court-appointed trial counsel advised this court by a signed letter that Appellant’s sentencing

date has been reset for March 26, 2018, and Appellant will be filing a motion to dismiss this appeal.

           On February 15, 2018, Appellant filed a pro se, handwritten, signed request to dismiss this

appeal. See TEX. R. APP. P. 42.2(a). Appellant’s motion is granted; this appeal is dismissed. See

id.; Hypolite v. State, 647 S.W.2d 294, 295 (Tex. Crim. App. 1983); Conners v. State, 966 S.W.2d
108, 110 (Tex. App.—Houston [1st Dist.] 1998, pet. ref’d).
                                                                                     04-18-00059-CR


       Acting on our own motion, we direct the clerk of this court to issue the mandate

immediately after this opinion and judgment issue. See TEX. R. APP. P. 2, 18.1(c).


                                                PER CURIAM

DO NOT PUBLISH




                                              -2-